Name: Commission Regulation (EEC) No 2852/80 of 31 October 1980 amending Regulation (EEC) No 1188/77 on communication by Member States to the Commission of data relating to imports and exports of certain agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 11 . 80 Official Journal of the European Communities No L 296/ 13 COMMISSION REGULATION (EEC) No 2852/80 of 31 October 1980 amending Regulation (EEC) No 1188/77 on communication by Member States to the Commission of data relating to imports and exports of certain agricultural products HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1188/77 is hereby amended as follows : 1 . Article 1 ( 1 ) (A) (b) is replaced by the following : '(b) for products mentioned under I. Pigmeat, II . Beef and veal , III . Eggs and poultry, VII . Seeds, VIII . Hops, XII . Sheepmeat and goatmeat, in Annex I : statistical value'. 2 . Article 1 ( 1 ) (B) (a) is replaced by the following : '(a) for products mentioned under I. Pigmeat, II . Beef and veal , III . Eggs and poultry, VII . Seeds, VIII . Hops, XII . Sheepmeat and goatmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ( J ), and in particular Article 24 thereof, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organiza ­ tion of the market in eggs (2), as amended by Regula ­ tion (EEC) No 368/76 (3), and in particular Article 15 thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat (4), as amended by Regulation (EEC) No 369/76 (5), and in particular Article 15 thereof, Whereas Commission Regulation (EEC) No 1188/77 (6), as last amended by Regulation (EEC) No 3048/79 (7), lays down the list of data which must be communicated to the Commission ; Whereas, following the adoption of Regulation (EEC) No 1837/80, data in respect of sheepmeat and goatmeat must be communicated to the Commission ; whereas additional information is necessary for the purposes of applying the common agricultural policy in the eggs and poultrymeat sectors ; whereas Regula ­ tion (EEC) No 1188/77 must accordingly be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees, in Annex I : quantities and statistical value . 3 . Article 1 (2) (a) is replaced by the following : '(a) for products mentioned under I. Pigmeat, II . Beef and veal , III . Eggs and poultry, XII . Sheepmeat and goatmeat, in Annex I, imported from non-member coun ­ tries : quantities and statistical value'. 1 ) OJ No L 183, 16 . 7 . 1980 , p. 1 . 2 ) OJ No L 282, 1 . 11 . 1975, p. 49 . 3 ) OJ No L 45, 21 . 2 . 1976, p. 2 . ") OJ No L 282, 1 . 11 . 1975, p. 77 . 5) OJ No L 45, 21 . 2 . 1976, p. 3 . &lt;&gt;) OJ No L 138 , 4 . 6 . 1977, p. 12 . 7) OJ No L 343, 31 . 12 . 1979 , p. 21 . No L 296/ 14 Official Journal of the European Communities 5. 11 . 80 4. The following section XII is hereby added to Annex I : 'XII . Sheepmeat and goatmeat CCT heading No Description ex 01.04 Live sheep and goats : B. Other (than pure-bred breeding animals) : I. Sheep II . Goats ex 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : IV. Of sheep and goats ex 02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked : C. Other (than of domestic swine and certain horsemeats) : II . Of sheep and goats ex 15.02 Fats of bovine cattle, sheep or goats, unrendered ; rendered or solvent ­ extracted fats (including 'premier jus') obtained from those unrendered fats : B. Other (than those intended for industrial uses) : II . Unrendered fats of sheep or goats ; rendered or solvent-extracted fats (including 'premier jus ') obtained from those fats ex 16.02 Other prepared or preserved meat or meat offal : B III b) 2 . aa) : Of sheep or goats'. Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 October 1980 . For the Commission Finn GUNDELACH Vice-President